                           IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


 JOHANN A. BRANDENFELS-MESTAZ,                      Case No. 6:20-cv-00808-CL
 NIKIA JEWEL BLOOM,

        Plaintiff,                                 ORDERFORPAYMENTOFATTORNEY
                                                   FEES PURSUANT TO EAJA
                     vs.

 COMMISSIONER,
 Social Security Administration,

        Defendant.



       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $4,591.94 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412. Payment of this award shall be via check made payable to Plaintiff's

attorneys and mailed to Plaintiff's attorneys at HARDER, WELLS, BARON & MANNING, P.C.,

474 Willamette Street, Eugene, Oregon 97401. Pursuant to Astrue v. Ratliff, 560 U.S. 586, 130 S.

Ct. 2521, 2527 (2010), the award shall be made payable to Katherine Eitenmiller, HARDER,

WELLS, BARON & MANNING, P.C., if the Commissioner confirms that Plaintiff owes no debt

to the Government through the federal treasury offset program. If Plaintiff ha

for any remaining funds after offset shall be made out to Plaintiff a_.,,...

at the address provided above. There are no costs or expense

       Dated this    _g_ day of July, 2021.


                                              United States Magistrate Judge
